    Case: 1:18-cv-00864 Document #: 787 Filed: 10/16/19 Page 1 of 3 PageID #:30288




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


In re Dealer Management Systems Antitrust
Litigation, MDL 2817                                     No. 1:18-CV-00864

This document relates to:
                                                         Hon. Robert M. Dow, Jr.
ALL PENDING CASES
                                                         Magistrate Judge Jeffrey T. Gilbert


 DEFENDANT THE REYNOLDS AND REYNOLDS COMPANY’S MOTION TO BAR
PLAINTIFF MVSC’S NEWLY DISCLOSED CLAIMS BASED ON THE VIRGINIA AND
                     WISCONSIN EVR MARKETS

         Defendant The Reynolds and Reynolds Company (“Reynolds”) respectfully moves this

Court for an order barring Plaintiff Motor Vehicle Software Corp. (“MVSC”) from pursuing

claims based on harm allegedly suffered in the Virginia or Wisconsin EVR markets as described

in the August 26, 2019 expert report of Gordon Klein—a theory which is not alleged in MVSC’s

complaint and which MVSC never disclosed to Reynolds during fact discovery.

         In support of this motion, Reynolds incorporates by reference the memorandum of law

filed concurrently herewith, any reply memorandum that Reynolds may file, and any oral

argument the Court may allow at a hearing on this motion.1

                                                       [Signature block on following page]




1
  This Motion is not a discovery motion or a motion within the scope of Local Rule 37.2. Nevertheless,
out of an abundance of caution, Reynolds states that to the extent the Court construes this motion as a
discovery motion, compliance with Rule 37.2’s meet-and-confer requirement should be excused because
there is no reasonable prospect that MVSC will voluntarily withdraw the theories of harm set out in
Gordon Klein’s damages report based on the Virginia and Wisconsin EVR markets. See Dkt. 498 (where
the parties’ positions were “absolute,” “no point would have been served by more consultation than
occurred”). Also, as set forth in the accompanying memorandum, the parties have been discussing the
scope of this case for the past two years.


SMRH:4844-3180-7401.1                            -1-
   Case: 1:18-cv-00864 Document #: 787 Filed: 10/16/19 Page 2 of 3 PageID #:30288




Dated: October 16, 2019                       Respectfully submitted,

                                              /s/ Leo D. Caseria

                                              Aundrea K. Gulley
                                              Brian T. Ross
                                              Brice A. Wilkinson
                                              Ross A. MacDonald
                                              GIBBS & BRUNS LLP
                                              1100 Louisiana Street
                                              Suite 5300
                                              Houston, TX 77002
                                              (713) 751-5258
                                              agulley@gibbsbruns.com
                                              bross@gibbsbruns.com
                                              bwilkinson@gibbsbruns.com
                                              rmacdonald@gibbsbruns.com

                                              Michael P.A. Cohen
                                              Leo D. Caseria
                                              SHEPPARD MULLIN RICHTER & HAMPTON,
                                              LLP
                                              2099 Pennsylvania Avenue NW, Suite 100
                                              Washington, DC 20006
                                              (202) 747-1900
                                              mcohen@sheppardmullin.com
                                              lcaseria@sheppardmullin.com

                                              Counsel for Defendant
                                              The Reynolds and Reynolds Company




SMRH:4844-3180-7401.1                   -2-
   Case: 1:18-cv-00864 Document #: 787 Filed: 10/16/19 Page 3 of 3 PageID #:30288




                                CERTIFICATE OF SERVICE

                I, Leo D. Caseria, an attorney, hereby certify that on October 16, 2019, I caused a
true and correct copy of the foregoing DEFENDANT THE REYNOLDS AND REYNOLDS
COMPANY’S MOTION TO BAR PLAINTIFF MVSC’S NEWLY DISCLOSED CLAIMS
BASED ON THE VIRGINIA AND WISCONSIN EVR MARKETS to be filed and served
electronically via the court’s CM/ECF system. Notice of this filing will be sent by e-mail to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the court’s CM/ECF System.

                                              /s/ Leo D. Caseria
                                              Leo D. Caseria
                                              SHEPPARD MULLIN RICHTER & HAMPTON,
                                              LLP
                                              2099 Pennsylvania Avenue NW, Suite 100
                                              Washington, DC 20006
                                              (202) 747-1900
                                              lcaseria@sheppardmullin.com




SMRH:4844-3180-7401.1
